           Case 1:20-cv-03791-JEB Document 6 Filed 12/22/20 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

 Wisconsin Voters Alliance, et al.,                                                Case No. ________

                               Plaintiffs,
 v.                                                                       ORDER

 Vice President Michael Richard Pence, et al.,

                            Defendants.



        Plaintiffs’ motion for preliminary injunction is granted. The Defendants are enjoined from

certifying Presidential electors who have not received state legislative post-election certification and

from counting Presidential elector votes from Presidential electors who have not received state

legislative post-election certification for the election of President and Vice President.



 Dated: December ____, 2020.
                                                    ______________________________________
                                                    United States District Court Judge




                                                    1
